      1:19-cv-03132-RMG        Date Filed 12/23/19    Entry Number 15-1    Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

STATE OF SOUTH CAROLINA,

SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL,

and

SAVANNAH RIVER MARITIME
COMMISSION,

                       Plaintiffs,                      C/A NO.: 1:19-cv-3132-RMG

v.                                                   GEORGIA PORTS AUTHORITY’S
                                                    MEMORANDUM IN SUPPORT OF ITS
UNITED STATES ARMY CORPS OF                            MOTION TO INTERVENE
ENGINEERS;

UNITED STATES ARMY CORPS OF
ENGINEERS, SAVANNAH DISTRICT;

RYAN MCCARTHY, In his official capacity as
Secretary of the Army;

LT. GENERAL TODD T. SEMONITE, In his
official capacity as Commanding General and
Chief of Engineers, U.S. Army Corps Of
Engineers;

MAJOR GENERAL DIANA M. HOLLAND, In
her official capacity as Commanding General,
South Atlantic Division, U.S. Army Corps of
Engineers;

and

COLONEL DANIEL H. HIBNER, In his official
capacity as District Engineer, U.S. Army Corps of
Engineers, Savannah District,

                          Defendants.




                                              4
      1:19-cv-03132-RMG        Date Filed 12/23/19      Entry Number 15-1         Page 2 of 9




         The Georgia Ports Authority (“GPA”) by and through its undersigned counsel and pursuant

to Local Civil Rules 7.04 and 7.05, submits this Memorandum of Law in Support of its Motion to

Intervene. Because GPA’s motion is timely, it has an interest in the subject matter at issue, denial

of the motion would impair GPA’s ability to protect its interests, and GPA’s interests would not

be adequately represented by current litigants, GPA is entitled to intervention of right under Rule

24(a). Alternatively, the Court should allow GPA to intervene pursuant to Rule 24(b) because it

has an interest that legally and factually overlaps with the claims asserted in this action. GPA’s

proposed Answer is attached as Exhibit A.

                                        BACKGROUND

         The Savannah Harbor Expansion Project (the “SHEP”) is the Congressionally-authorized

U.S. Army Corps of Engineers’ project to deepen the federal navigation channel of the Savannah

River from a depth of 42 feet to a depth of 47 feet.1

         In connection with the SHEP, the National Oceanic and Atmospheric Administration’s

National Marine Fisheries Service issued a Biological Opinion on November 4, 2011, which

concluded that the SHEP would require certain mitigation measures to reduce environmental

impacts to shortnose and Atlantic sturgeon.        Dkt. No. 1, ¶ 68.      The Biological Opinion

recommended construction of a fish passage around the New Savannah Bluff Lock and Dam

(“NSBLD”). Dkt. No. 1, ¶ 71. The Biological Opinion was incorporated in the Corps’ Final

Environmental Impact Statement and Final General Reevaluation Report (“FEIS”) for the SHEP.

Dkt. No. 1, ¶¶ 74-75.

         Opponents of the SHEP challenged the project in various fora, including in Savannah

Riverkeeper v. United States Army Corps of Engineers, No. 9:12-610-RMG (D.S.C.). Id., ¶¶ 81-82.



1
    Public Law 106-53 § 101(b) (9).


                                             5
     1:19-cv-03132-RMG          Date Filed 12/23/19        Entry Number 15-1         Page 3 of 9




The parties to the case executed a Settlement Agreement of all claims. See Dkt. No. 1, Ex. G. As part

of the Settlement Agreement, the South Carolina Department of Health and Environmental Control

issued a 401 Certification, and the Savannah River Maritime Commission issued a Navigable Waters

Permit for the SHEP (collectively, the “SC Approvals”). The Settlement Agreement provides that

“[t]he Corps will comply with the terms and conditions of the Final Biological Opinion issued by the

National Marine Fisheries Service on or about November 4, 2011.” Dkt. No. 1, Ex. G, § I.A.13.

       The Settlement Agreement states that “[t]he Corps will comply with the Monitoring and

Adaptive Management Plan provided as Appendix D of the Final EIS.” Dkt. No. 1, Ex. G, § I.A.15.

Further, the 401 Certification states that “[t]he Monitoring and Adaptive Management Plan will ensure

the accuracy of the predicted environmental impacts, assess the effectiveness of the mitigation features

and provide for modification of the Project as needed.” Dkt. No. 1, Ex. G, Ex. A, § 7. The Navigable

Waters Permit requires that the Corps “comply with the Monitoring and Adaptive Management Plan

provided as Appendix D of the Final EIS.” Dkt. No. 1, Ex. G, Ex. B, § 17. For purposes of the SHEP,

“adaptive management is defined as evaluating the accuracy of the predicted environmental

impacts, assessing the effectiveness of the mitigation features, and modifying the project as needed

to ensure the levels of environmental effects predicted in the Environmental Impact Statement

(EIS) are not exceeded.” FEIS, Appendix D, Monitoring and Adaptive Management Plan, p. 1.

       On or about December 16, 2016, Congress enacted the Water Infrastructure Improvements for

the Nation Act (“WIIN Act”), Public Law 114-322. Dkt. No. 1, ¶ 92. Section 1319(b)(1) of the WIIN

Act deauthorized the NSBLD as a federal project. Dkt. No. 1, ¶ 92. The WIIN Act required the

Corps to develop a revised fish passage at the NSBLD. Dkt. No. 1, ¶ 126.

       The Biological Opinion has been amended since the issuance of the SC Approvals. The

Biological Opinion for the SHEP was amended on or about September 23, 2013. Dkt. No. 1, ¶ 87.

The Biological Opinion was amended a second time on or about October 13, 2017 (the “Second



                                               6
    1:19-cv-03132-RMG           Date Filed 12/23/19      Entry Number 15-1         Page 4 of 9




Amendment”). Dkt. No. 1, ¶ 99. The Second Amendment recognized that the WIIN Act would

delay the development of a revised fish passage eight months beyond the completion of the inner

harbor dredging phase of the SHEP. Dkt. No. 1, ¶ 101. The Second Amendment determined that

this delay would not cause “lethal effects” to sturgeon or require additional or different mitigation.

Dkt. No. 1, ¶ 104.

       On or about February 14, 2019, the Corps issued a Notice of Availability of a Draft

Integrated Post Authorization Analysis Report (PAAR) and Supplemental Environmental

Assessment for the Fish Passage at the NSBLD. Dkt. No. 1, ¶ 105. The Corps then performed

simulated testing of its proposed plan, solicited public comment, and, on October 29, 2019,

released the Integrated Post Authorization Analysis Report and Supplemental Environmental

Assessment, selecting Alternative 2-6d as the approved option for the NSBLD project. Dkt. No.

1, ¶¶ 109-110, 128-129. Plaintiffs are opposed to Alternative 2-6d and have therefore initiated this

action. Among the various forms of relief Plaintiffs seek is a declaration that the selection of

Alternative 2-6d violates the Settlement Agreement and necessitates the enjoining of inner harbor

dredging of the SHEP. Dkt No. 1, ¶¶ 168, 177, 196.

       GPA is the Cooperating Agency2 for the SHEP. In this capacity, GPA has the responsibility

to fulfill Georgia’s non-federal responsibilities for the SHEP as required by the Water Resources

Development Act of 1986. Additionally, GPA is a party to the SC Approvals for the SHEP and has

agreed to provide certain financial assurance for the project, including funding operation and



2
  A cooperating agency is “any Federal agency other than a lead agency which has jurisdiction
by law or special expertise with respect to any environmental impact involved in a proposal (or
a reasonable alternative) for legislation or other major Federal action significantly affecting the
quality of the human environment.” 40 CFR Part 1508.5. Cooperating agencies can also
include State agencies where federal agency decisions have been delegated or when a State
agency has an environmental approval related to the federal action under environmental
review.


                                              7
     1:19-cv-03132-RMG          Date Filed 12/23/19       Entry Number 15-1         Page 5 of 9




maintenance of the dissolved oxygen system whenever necessary and to transfer to or preserve salt

marsh for South Carolina. Additionally, GPA is obligated to fund approximately $287,200,000 of the

total $1,018,900,000 cost for the SHEP. GPA has provided its share of the project costs to the Corps.

                                           ARGUMENT

       Pursuant to Federal Rule of Civil Procedure 24, an entity with an interest in a lawsuit may

petition to enter the litigation as a party through intervention. See Fed. R. Civ. P. 24. A court may

grant an applicant’s motion for intervention either by right, Fed. R. Civ. P. 24(a)(2), or

permissively. Fed. R. Civ. P. 24(b)(2). Applicants may rely on one or both methods when

petitioning for intervention. See Nuesse v. Camp, 385 F.2d 694, 704 (D.C. Cir. 1976). While

decisions on motions to intervene are reviewed for abuse of discretion, because Rule 24 provides

explicit criteria for adjudicating a motion to intervene, the Court’s discretion is more circumscribed

than in other contexts. B. Fernandez & Hnos., Inc. v. Kellogg USA, Inc., 440 F.3d 541, 544 (1st

Cir. 2006). GPA is entitled to intervention of right or permissive intervention.

I.      GPA is Entitled to Intervention of Right.

       Absent an unconditional right to intervene set forth in a federal statute, applicants seeking

intervention by right must meet four requirements: (1) the motion must be timely, (2) the potential

intervening party must have an interest in the subject matter, (3) the denial of the applicant’s

motion would impair or impede the applicant’s ability to protect its interests, and (4) the applicant

would not be adequately represented by current litigants. Fed. R. Civ. P. 24(a)(2). GPA satisfies

all of these requirements.

       GPA’s motion to intervene is timely, having been filed in the early stage of this case, before

the parties have initiated discovery. A motion to intervene is considered timely when it does not

cause a delay in the resolution of the action or otherwise prejudice a party. Fed. R. Civ. P. 24(a)(3).




                                              8
     1:19-cv-03132-RMG           Date Filed 12/23/19       Entry Number 15-1         Page 6 of 9




Where the case remains far from resolution, a motion to intervene is timely. See Alexander v.

Hall, 64 F.R.D. 152, 157 (D.S.C. 1974).

        As the state owner and operator of port facilities that benefit from the SHEP and a party to

the SC Approvals, GPA has a strong economic interest in the SHEP. First, as the Cooperating

Agency, GPA is responsible for a substantial portion of the costs of the SHEP. Any delays in

construction of the SHEP impair GPA’s investment and economic interests in current and future

port operations. Further, if the selected mitigation alternative is modified, GPA could be required

to bear the increased costs beyond its designated cost share. Courts have held that an intervenor

has a sufficient interest in the subject of the litigation where its contractual rights may be impacted,

see B. Fernandez & Hnos., Inc., 440 F.3d at 545 (granting intervention as of right to a party whose

contractual rights would have been affected by the injunction sought by the plaintiffs), or where

its economic interests may be affected. See United States v. Reserve Mining Co., 56 F.R.D. 408,

413 (D.C. Minn. 1972) (granting intervention of right to Chamber of Commerce and other civic

and governmental groups with an economic interest in the outcome of the litigation). GPA’s

interests are sufficient to trigger intervention.

        If GPA is not permitted to intervene, its ability to protect its interests could be impaired

because the Plaintiffs seek to alter, delay, and/or stop the SHEP. In determining whether a movant

seeking intervention has an interest that may be impaired, where the movant may face adverse and

serious consequences if not permitted to intervene, it has shown sufficient risk of impairment. See

59 Am. Jur. 2d Parties § 166. Certainly, the possibility exists that this case could significantly

alter the schedule of the SHEP or the scope of the project itself. For this reason, GPA’s contractual

and economic interests face impairment if GPA is not allowed to intervene.




                                                9
      1:19-cv-03132-RMG         Date Filed 12/23/19        Entry Number 15-1        Page 7 of 9




        Although the Corps is defending against Plaintiffs’ attacks on the SHEP, because the

Corps’ countless studies and evaluations prove that the SHEP should proceed as planned, GPA

has separate interests in the future of the SHEP, which the Corps does not share. For example,

pursuant to the SC Approvals, GPA will bear costs for the SHEP that exceed the Corps’ budget

for the project. Where a proposed intervenor and a party do not share all of the same economic

interests, the proposed intervenor may not be adequately represented by the other party,

necessitating intervention. See North Hempstead v. North Hills, 80 F.R.D. 714, 717 (E.D.N.Y.

1978) (granting intervention as of right where, although the governmental defendants had “great

incentive to preserve their power to perform their respective functions and to protect

determinations made in accordance with their view of their official responsibilities,” there was “a

likelihood that the [intervenor would] make a more vigorous presentation of the economic side of

the argument than would the (governmental defendants)”).

        GPA satisfies each of the four criteria required for intervention of right under Rule 24(a)(2),

and its motion should therefore be granted.

II.     GPA is Entitled to Permissive Intervention.

        While it is evident that GPA is entitled to intervention of right, in the event the Court

disagrees, the Court should allow GPA to intervene under the permissive intervention standard.

Applicants seeking permissive intervention must meet three requirements: (1) the motion must be

timely, (2) the applicant’s claim must present a common question of law or fact with the main

action, and (3) the intervention of the applicant must not cause undue delay or prejudice to the

original litigants in the action. Fed. R. Civ. P. 24(b).

        As discussed above, GPA’s motion is timely, and it does not seek to expand the issues

before the Court. For this reason, its entry into the case will not create prejudice or undue delay




                                              10
    1:19-cv-03132-RMG         Date Filed 12/23/19      Entry Number 15-1        Page 8 of 9




for the Plaintiffs or Defendants.      Indeed, the existing parties have not objected to GPA’s

intervention. Additionally, GPA’s involvement in the case arises out of questions of law and fact

present in the existing action—whether SHEP may proceed. GPA is entitled to permissive

intervention pursuant to Rule 24(b).

                                         CONCLUSION

       GPA is entitled to intervene in this case under Rule 24 of the Federal Rules of Civil

Procedure, and its motion should be granted.




                                                  s/ Rita Bolt Barker
                                                  Rita Bolt Barker (USDC FED ID No. 10566)
                                                  Gregory J. English (USDC FED ID No. 5737)
                                                  WYCHE, P.A.
                                                  200 East Camperdown Way
                                                  Greenville, SC 29601
                                                  rbarker@wyche.com
                                                  gengish@wyche.com
                                                  Telephone: (864) 242-8200
                                                  Facsimile: (864) 235-8900

                                                  Attorneys for Intervenor-Defendant Georgia
                                                  Ports Authority

                                                  Of Counsel:

                                                  Susan H. Richardson (Pro Hac Vice Pending)
                                                  Ronald L. Raider (Pro Hac Vice Pending)
                                                  KILPATRICK TOWNSEND &
                                                  STOCKTON, LLP
                                                  1100 Peachtree Street,
                                                  Suite 2800
                                                  Atlanta, GA 30309
                                                  Telephone: (404) 815-6500
                                                  Facsimile: (404) 815-6555
                                                  srichardson@kilpatricktownsend.com
                                                  rraider@kilpatricktownsend.com




                                             11
   1:19-cv-03132-RMG   Date Filed 12/23/19   Entry Number 15-1     Page 9 of 9




                                       Paul H. Threlkeld (Pro Hac Vice Pending)
                                       Special Assistant Attorney General
                                       OLIVER MANER LLP
                                       Post Office Box 10186
                                       Savannah, Georgia 31412
                                       (912) 236-3311
December 23, 2019                      pht@olivermaner.com




                                  12
